Filed 2/22/16 Coleman v. County of Los Angeles CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


ARTHUR COLEMAN,                                                       B260969

         Plaintiff and Appellant,                                     (Los Angeles County
                                                                      Super. Ct. No. BC525764)
         v.

COUNTY OF LOS ANGELES,

         Defendant and Respondent



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael Johnson, Judge. Affirmed.


         Arthur Coleman, in pro. per., for Plaintiff and Appellant.


         Nelson & Fulton, Henry Patrick Nelson and Elise H. Hur for Defendant and
Respondent.
                                     INTRODUCTION
       Plaintiff Arthur Coleman appeals from a judgment entered in favor of Defendant,
the County of Los Angeles (the County), after the trial court sustained the County’s
demurrer without leave to amend. Plaintiff’s operative first amended complaint charged
the County with a variety of civil violations related to criminal charges filed against
Plaintiff by the district attorney that were later dismissed. The trial court held the County
was immune from liability for injuries allegedly caused by the district attorney’s
erroneous filing of criminal charges. We agree with the court’s conclusion and affirm.
                        FACTS AND PROCEDURAL HISTORY
       In his operative first amended complaint, Plaintiff alleged he was wrongly arrested
and charged for failing to register as a sex offender. The charges were ultimately
dismissed at a preliminary hearing after it was shown that the complaints had been based
on false information. Based on the foregoing allegations, Plaintiff asserted the following
purported causes of action against the County and its employees: (1) false accusation;
(2) false imprisonment; (3) perjury; (4) conspiracy; (5) collateral estoppel; (6) res
judicata; (7) malicious prosecution; (8) gross negligence; (9) respondeat superior;
(10) equal protection violation; (11) corruption; and (12) false indictment.
       The County responded with a general demurrer, in which it argued it was immune,
as a public entity, from liability for injuries caused by the district attorney’s filing of
criminal charges.
       Plaintiff’s opposition did not address the County’s prosecutorial immunity.
Instead, Plaintiff argued only that the criminal proceedings were improper.
       The trial court sustained the demurrer without leave to amend, concluding the
County was immune from liability as a matter of law to the extent Plaintiff’s claims were
based on the district attorney’s initiation of a judicial proceeding against Plaintiff.
Plaintiff now appeals the resulting judgment.




                                               2
                                       DISCUSSION
       On review of a judgment of dismissal after an order sustaining a demurrer, “we
examine the complaint de novo to determine whether it alleges facts sufficient to state a
cause of action under any legal theory, such facts being assumed true for this purpose.”
(McCall v. PacifiCare of Cal., Inc. (2001) 25 Cal. 4th 412, 415.) “When a demurrer is
sustained without leave to amend, we also must decide whether there is a reasonable
possibility that the defect can be cured by amendment.” (Koszdin v. State Comp. Ins.
Fund (2010) 186 Cal. App. 4th 480, 487.) “The plaintiff bears the burden of proving there
is a reasonable possibility of amendment. . . . [¶] To satisfy that burden on appeal, a
plaintiff ‘must show in what manner he can amend his complaint and how that
amendment will change the legal effect of his pleading.’ ” (Rakestraw v. California
Physicians’ Service (2000) 81 Cal. App. 4th 39, 43-44.)
       The County is a public entity, immune from liability for all injuries arising out of
an act or omission of a public employee, “[e]xcept as otherwise provided by statute.”
(Gov. Code, § 815, subd. (a).) Although Government Code section 815.2, subdivision (a)
creates public entity liability for injuries “proximately caused by an act or omission of an
employee of the public entity within the scope of his employment if the act or omission
would . . . have given rise to a cause of action against that employee or his personal
representative,” subdivision (b) expressly provides that “a public entity is not liable for an
injury resulting from an act or omission of an employee of the public entity where the
employee is immune from liability.”
       The foregoing immunity extends to the conduct of the district attorney’s office and
injuries allegedly caused by discretionary decisions made by the public prosecutor in his
or her official capacity. Government Code section 821.6 provides, “A public employee is
not liable for injury caused by his instituting or prosecuting any judicial or administrative
proceeding within the scope of his employment, even if he acts maliciously and without
probable cause.” Because a public prosecutor is immune from liability for injuries
caused by the filing of criminal charges, even if the charges are filed maliciously or



                                              3
without probable cause, the public entity that employs the prosecutor is likewise immune
from liability for such injuries. (Gov. Code, § 815.2, subd. (b).)
       Plaintiff’s complaint seeks to hold the County liable for injuries allegedly caused
by the district attorney erroneously charging Plaintiff with failing to register as a sex
offender. Because the alleged injuries stemmed from the “instituting or prosecuting [of]
[a] judicial . . . proceeding within the scope of [the district attorney’s] employment,” the
district attorney and his employer, the County, are immune from civil liability. (Gov.
Code, §§ 821.6 & 815.2, subd. (b).) The trial court properly sustained the County’s
demurrer on this basis.
       As for the decision to deny leave to amend, because Plaintiff’s lawsuit seeks to
impose civil liability on a public entity, Plaintiff was required to identify a statutory basis
for his suit against the County and to articulate facts he would allege to establish liability
under the statute. (See Gov. Code, § 815, subd. (a); Richardson-Tunnell v. Schools Ins.
Program for Employees (SIPE) (2007) 157 Cal. App. 4th 1056, 1061 [“ ‘In view of the
fact that tort causes of action against public entities are now based on statute, the general
rule that statutory causes of action must be pleaded with particularity is applicable.
Every fact essential to the existence of statutory liability must be pleaded.’ ”].) Plaintiff
did not meet this burden in the trial court, and he has not met it in his briefs to this court
either.1 The trial court did not abuse its discretion by denying further leave to amend.




1
        Plaintiff contends “res judicata” and “collateral estoppel” are “statutes that provide
liability . . . as an exception” to public entity immunity. (Capitalization omitted.) This is
incorrect. Res judicata and collateral estoppel are judicial doctrines that give preclusive
effect to final judgments in subsequent actions asserting the same claims or raising the
same factual issues that were resolved on the merits by the prior judgment.
(See Mycogen Corp. v. Monsanto Co. (2002) 28 Cal. 4th 888, 896.) These are not
statutory exceptions to the immunity conferred on public entities by Government Code
section 815.

                                               4
                                    DISPOSITION
      The judgment is affirmed. The County of Los Angeles is entitled to its costs.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                JONES, J.*
We concur:




                    EDMON, P. J.




                    ALDRICH, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            5